DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 6/30/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 6/3/2021 appears to be acceptable.

Allowable Subject Matter
Claims 1-11 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the second turbine supplied with high-pressure steam by the high-pressure steam line is a counter-pressure type turbine with extraction connected to the two medium-pressure steam lines and is configured to deliver power to a carbon dioxide (CO) compressor in the urea-producing unit of the plant,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-6 and 9-11 are allowed due to dependency on claim 1.
In claim 7, the recitation of “a counter-pressure type turbine with extraction connected to the two medium-pressure steam lines, . . . and the counter-pressure type turbine is configured to deliver power to a CO, compressor in the urea-producing unit of the plant,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 8, the recitation of “a) replacing the condensing-type steam turbine configured to deliver power to a CO, compressor with a counter-pressure type turbine with extraction connected to the two medium-pressure steam lines; and b) removing the condenser connected to the condensing-type turbine removed in step a),” as within the context of the claimed invention as disclosed and within the context of the other 
With respect to the prior art, US 4628462 teaches a similar steam system (as shown in Fig. 7A) for driving multiple units using steam turbines.  This system fails to specifically teach an ammonia-producing unit and a urea-producing unit, with respective syngas and CO2 compressors.  These compressors are taught by US 20100257868 (Fig. 1 and [8 and 125], indicating that steam could be used to drive the compressors).  CN 206636608 teaches the use of a combination of a counter-pressure turbine and condensing turbine in an ammonia/urea system (Fig. 1, Abstract).  However, it is not considered obvious to tie the foregoing references together in a reasonable manner so as to teach “wherein the second turbine supplied with high-pressure steam by the high-pressure steam line is a counter-pressure type turbine with extraction connected to the two medium-pressure steam lines and is configured to deliver power to a carbon dioxide (CO) compressor in the urea-producing unit of the plant,” in combination with the remainder of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICKEY H FRANCE/Examiner, Art Unit 3746 

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Thursday, January 13, 2022